—Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Clabby, J.) rendered June 1, 1992, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of assault in the second degree.
Ordered that the amended judgment is affirmed.
There is no basis to support the conclusion that at the time the defendant admitted that he violated probation, he lacked the capacity to understand the proceedings against him or that he was unable to assist in his own defense. Accordingly, an order of examination was not warranted (see, CPL 730.30; People v Johnston, 186 AD2d 680; People v Rogers, 163 AD2d 337). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.